Citation Nr: 0126286	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-21 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to an effective date earlier than January 24, 
2000, for the award of service connection for fragmentation 
wounds of the right buttock and shrapnel wound of the left 
arm.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
September 1967.

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, that inter alia granted 
service connection for fragmentation wounds of the right 
buttock and shrapnel wound of the left arm effective from 
January 24, 2000.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for an earlier effective date for 
the award of service connection for these disorders.

The veteran testified before the undersigned member of the 
Board in August 2001.


FINDINGS OF FACT

1.  The veteran filed his initial claim for service 
connection on January 24, 2000.

2.  A rating decision dated in July 2000 granted service 
connection for fragmentation wounds of the right buttock and 
assigned a 20 percent disability rating and granted service 
connection for shrapnel wound of the left arm and assigned a 
noncompensable rating, both effective from January 24, 2000. 


CONCLUSION OF LAW

The criteria for an effective date earlier than January 24, 
2000, for a grant of service connection for fragmentation 
wounds of the right buttock and shrapnel wound of the left 
arm have not been met.  38 U.S.C.A. §§ 1110, 5110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.155, 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reflects that the veteran was awarded the Purple 
Heart for shell fragment wounds received in combat in 
Vietnam.  The record also reflects that the veteran filed his 
original claim of entitlement to service connection for 
residuals of those wounds on January 24, 2000.  He did not 
submit a claim, either formally or informally, for VA 
disability compensation prior to that time.  

The RO granted service connection for fragmentation wounds of 
the right buttock and shrapnel wound of the left arm 
effective from January 24, 2000 by a rating decision dated in 
July 2000.  The RO assigned a 20 percent disability rating 
for fragmentation wounds of the right buttock and assigned a 
noncompensable disability rating for shrapnel wound of the 
left arm, both ratings effective from January 24, 2000.  As 
noted above, there is no indication in the record of any 
earlier claim for service connection for any disorder. 

In a notice of disagreement and in a substantive appeal, the 
veteran stated that he felt the effective date should be from 
the date of injury or separation from active service.  

The veteran testified before the undersigned member of the 
Board in August 2000 that he had not earlier filed a claim 
simply because he did not need money; however, about a year 
prior to the hearing he learned that he had cancer, which 
prompted him to file for both VA and Social Security 
Administration benefits.  He testified that there should be 
no question that his wounds were received during active 
service and that he desired that VA determine whether there 
might be any regulatory provision that warrants assignment of 
an effective date from the date that the disability began.  

A review of the claims provides no showing of any 
communication or action indicating an intent to claim service 
connection for any disorder prior to January 24, 2000, the 
date that the RO received the veteran's formal application 
for service connection for fragmentation wounds of the right 
buttock and shrapnel wound of the left arm.

II.  Legal Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11- 2000 (Nov. 27, 2000).  The new law contains 
revised notice provisions and additional requirements 
pertaining to VA's duty to assist.  

The Board has carefully considered the provisions of the new 
law and its applicability to the issue under review and 
concludes that no further evidentiary development or notice 
to the veteran would be beneficial in this case.  The veteran 
has not alluded to any evidence that would tend to establish 
that a claim for service connection was filed at an earlier 
date.  Rather he conceded that such claim had not been filed.  
By virtue of a statement of the case, the veteran has been 
given notice of the law in effect and the evidence necessary 
to establish entitlement to the benefit sought.  

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991 & Supp 2001).  

If a claim of entitlement to service connection is received 
within a year following separation from active service, the 
effective date will be the day following separation.  
38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (2001).  However, where, as here, the 
initial claim for service connection was received more than a 
year following separation, the general rule applies.  That 
rule is that the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  Rodriguez v. West, 189 F.3d 1351, 
1354 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 1270 (2000) 
(it is the "unequivocal command" of § 5110(a) that the 
effective date of benefits cannot be earlier than the filing 
of an application therefor).  38 C.F.R. § 3.155 states that 
any communication or action indicating intent to apply for 
one or more VA benefits may be consider to be an informal 
claim if it identifies the benefit sought. 

In the present case, the record does not reflect nor does the 
veteran contend that he filed an application, either formally 
or informally, for benefits with VA at any date prior to 
January 24, 2000.  Hence, as a matter of law, there is no 
basis for assignment of an effective date earlier than 
January 24, 2000 for a grant of service connection for 
fragmentation wounds of the right buttock and shrapnel wound 
of the left arm.  In a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to an effective date earlier than January 24, 
2000 for the grant of service connection for fragmentation 
wounds of the right buttock and shrapnel wound of the left 
arm is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

